Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/732,057 filed on 12/31/19. Claims 1 - 15 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 3, 7 – 15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (US 2019/0279181, Kelly hereafter).

Regarding claim 1, Kelly teaches A method for a collecting apparatus, the method comprising:
identifying a user and an item associated with the user (User identification, such as facial scan or barcode scan, may be aided with the use of cameras 3820 or scanners 3850 and the like, Fig. 38, prepared food item for specific user, paragraph 302); 
obtaining image information associated with the user (as mentioned above facial scan by camera, Fig. 38, paragraph 302); 
identifying that the item is to be collected based on the image information (The customer 3830, once identified and verified that their order is onboard the autonomous vehicle for pickup, may also interact with an onboard bin container 3860, Fig. 38, paragraph 302); 
causing the apparatus to move to a location corresponding the user based on the identifying that the item is to be collected (prepared food for specific customer, a drone might pick up a prepared food item from a food preparation facility or remote pad site and deliver said prepared food item to an autonomous vehicle that is either stationary or in movement. The drone may carry a bin and dispense said bin or pod into the autonomous vehicle, or it may transfer food to a bin already loaded onto or fixed onto an autonomous vehicle, Fig. 38 – 39, paragraph 302); and 
providing, to the user, information associated with the item to be collected (items can be delivered by drone or alternatively customer can manually pick up or third party delivery, and provide the information such as detailed order, total cost and such when the person is at kiosk to pick up the food, paragraph 302, Fig. 38 – 39, Fig. 40, paragraph 315 - 320).

Regarding claim 2, The method of claim 1, further comprising: 
receiving information from a server (A network 4101 may exist comprised of encryption verification servers 4102, 4103 and database servers 4104, 4105, Fig. 41, paragraph 320), 
wherein the user is identified based on the information received from the server (enabling customers 4120, third-party delivery services 4110, and food preparation facilities 4130 to identify users or orders, communicate, process orders, fulfill orders, collect payment, and deliver food orders. Data pertinent to a food order and fulfillment process such as user, order, and payment information may be stored, encrypted, decrypted, shared, transferred, among third-party delivery services, customers, and food preparation facilities. One or many mobile application users may communicate to an organizer 4121 via wireless communication a desired food order to be placed, Fig. 41, paragraph 320).

Regarding claim 3, The method of claim 1, wherein the image information includes at least one of information about the user or information about the item (as mentioned above, User identification, such as facial scan or barcode scan, may be aided with the use of cameras 3820 or scanners 3850 and the like, Fig. 38, prepared food item for specific user, paragraph 302).

Regarding claim 7, The method of claim 1, further comprising: 
receiving payment information corresponding to the item (payment information, paragraph 342, 355, Fig. 49 - 51); and 
performing the obtaining the image information based on the payment information (personal identification information, paragraph 355, 356, Fig. 49 - 51).

Regarding claim 8, The method of claim 1, further comprising: 
identifying information on a section within which the apparatus functions to collect items (as mentioned above and as shown in Fig. 41, when the user or users are within the radius of geofence boundary, Fig. 49);
transmitting, when the user moves outside the section, information associated with the user and the item to another collecting apparatus on a channel for communication between apparatuses (when person is outside of the geofence boundary, A user may save an order to the application, which may have permission to automatically make an order. The application may submit an order upon a user crossing any geofence boundaries or in some examples just a preselected geofence boundary. The application may default to, or a user may also set a radius outside of the geofence boundary to begin an automated order process flow. Again, an order may be limited to or constricted to one or more multiple criteria such as on time of day, day of the week, balance of funds in an account related to the application, temperature outside, the user's social media activity, and the like. Much like orders, user's may share geofence boundaries or combine a geofence boundary with an order and set limiting factors on said order that depends on said geofence boundary, paragraph 341).

Regarding claim 9, The method of claim 1, further comprising: 
determining a frequency of obtaining the image information and a time at which the information associated with the item to be collected is provided based on a number of identified users (The terminal may display order information to an employee such as, but not limited to, order price, order size, estimated order preparation or fulfillment time, estimated order delivery time, estimated time of user arrival, single or combined order, or distinguishing location of an order such as remote (offsite or preorder), onsite (takeout or dine-in), or delivery order, paragraph 253, 330, 347).

Regarding claim 10, The method of claim 1, further comprising: transmitting, to a server, information on a user response corresponding to the provided information (The unique identifier may use a signing key encryption method where, upon order scan, the unique identifier is decrypted, read, and used to communicate to the server database to recall one or more of payment status, order information, customer information, and the like. The same unique identifier may be limited to only a single subsequent dispenser pickup, where after dispenser pick up the encrypted unique identifier is deleted or corrupted. After an order is completed and picked up by a user, the server hosting the application to process the order, payment, and user information may delete the information, store the information or set a period of time for which it will be stored before being automatically deleted, paragraph 313).
Regarding claim 11, The method of claim 1, further comprising: performing the identifying that the item is to be collected further based on learned information of a history associated with operation of the collecting apparatus (the user or group of users may select a single or several restaurants based on favorites, selections, and the like. Restaurant location may auto-populate and be identified en route 4403 as a potential selection for the group pool based on prior orders, favorites, social media interaction history, and the like, paragraph 327, Fig. 44).

Regarding claim 12, The method of claim 2, wherein the information received from the server includes at least one of user identification information, information for the location of the user, information associated with a position of a hand of the user, information of the item belonging to the user, or history information associated with a behavior of the user (facial recognition, GPS/location information, paragraph 302).

Regarding claim 13, The method of claim 1, wherein the identifying that the item is to be collected comprises identifying that a predetermined marking is on the item (marking the order with unique barcode, paragraph 200).

Regarding claim 14, A collecting apparatus comprising: 
a transceiver configured to communicate with another node (Some of the physical devices may include barcode scanners, browser-based applications, dispensers, food preparation and packaging devices, kiosks, facial scanners, license plate scanners, communication devices such as routers, WiFi nodes, near field communication hubs, mobile applicant platforms, receipt, and label printers as non-limiting examples. Each of these elements may work with one another in various ways throughout the process, paragraph 219); 
a driving mechanism configured to mode the apparatus (delivery drone, Fig. 49, or user car); and 
a controller configured to control the transceiver and driving mechanism, wherein the controller is configured to (controller, Fig. 6): 
identify a user and an item associated with the user (User identification, such as facial scan or barcode scan, may be aided with the use of cameras 3820 or scanners 3850 and the like, Fig. 38, prepared food item for specific user, paragraph 302); 
obtain image information associated with the user (as mentioned above facial scan by camera, Fig. 38, paragraph 302); 
identify that the item is to be collected based on the image information (The customer 3830, once identified and verified that their order is onboard the autonomous vehicle for pickup, may also interact with an onboard bin container 3860, Fig. 38, paragraph 302); 
control the driving mechanism to cause the apparatus to move to a location corresponding to the user based on the identify that the item is to be collected (prepared food for specific customer, a drone might pick up a prepared food item from a food preparation facility or remote pad site and deliver said prepared food item to an autonomous vehicle that is either stationary or in movement. The drone may carry a bin and dispense said bin or pod into the autonomous vehicle, or it may transfer food to a bin already loaded onto or fixed onto an autonomous vehicle, Fig. 38 – 39, paragraph 302); and 
provide, to the user, information associated with the item to be collected (items can be delivered by drone or alternatively customer can manually pick up or third party delivery, and provide the information such as detailed order, total cost and such when the person is at kiosk to pick up the food, paragraph 302, Fig. 38 – 39, Fig. 40, paragraph 315 - 320).

Regarding claim 15, A server comprising: 
a transceiver configured to communicate with another node (Some of the physical devices may include barcode scanners, browser-based applications, dispensers, food preparation and packaging devices, kiosks, facial scanners, license plate scanners, communication devices such as routers, WiFi nodes, near field communication hubs, mobile applicant platforms, receipt, and label printers as non-limiting examples. Each of these elements may work with one another in various ways throughout the process, paragraph 219); and 
a controller configured to (controller, Fig. 6): 
control the transceiver to transmit first information associated with a user and an item associated with the user to a collecting apparatus (Fig. 49, driver user at kiosk, information related to user and his/her order, paragraph 348) 
control the transceiver to receive second information associated with the user and collection of the item from the collecting apparatus (Fig. 49, first user at kiosk, information related to user and his/her order, paragraph 348), 
wherein the transmitted first information permits the collecting apparatus to collect the item based on image information acquired based on the first information (items can be delivered by drone or alternatively customer can manually pick up or third party delivery, and provide the information such as detailed order, total cost and such when the person is at kiosk to pick up the food, paragraph 302, Fig. 38 – 39, Fig. 40, paragraph 315 - 320).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2019/0279181, Kelly hereafter) in further view of Hamilton et al. (US 2020/0232762).

Regarding claim 6, Kelly teaches claim 1, however does not teach thermal imaging.
	Luciani teaches wherein the image information includes thermal image information, and wherein the method further comprises (a thermal imaging camera lacking image recognition technology can be used. This would allow the thermal image to be communicated to the active display and overlaid onto the image of an outward scene in the viewing optic. The viewing optic could be programmed to only display “hot spots” of interest. For example, hot spots that indicate human heat, or vehicle heat, etc, paragraph 681): 
performing the identifying that the item is to be collected based on a consumed amount of the item identified based on the thermal image information of the image information (Eliminating artificial intelligence will greatly reduce the power consumed by the system. In addition, all appropriate hot spots would appear in the field of view of the viewing optic, allowing the user to evaluate each one to determine if the target was valid or not, paragraph 681).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Hamilton’s thermal camera and power consumed by the user. One would be motivated to combine these teachings because in doing so it can detect the target limit is reached or not; making easier to make the decision.
	Allowable Subject Matter
10.	Claims 4 - 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/               Primary Examiner, Art Unit 2632